Citation Nr: 0417017	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-11 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for pes planus of the left 
foot. 

(The issue of whether there was clear and unmistakable error 
in an August 2001 Board decision denying a compensable 
evaluation for a left foot scar as a residual of a Morton's 
neuroma excision will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from May 1989 to July 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for pes planus of 
the left foot.  

Historically, a July 1997 rating decision, in part, granted 
service connection for a left foot scar as a residual of a 
Morton's neuroma excision.  The RO assigned a noncompensable 
(i.e., 0 percent) rating.  The RO also granted service 
connection for Hepatitis C and assigned an initial 10 percent 
evaluation.  A September 1997 rating decision denied a 
compensable rating for the left foot scar as a residual of 
the Morton's neuroma excision.  And, in part, a November 1997 
rating decision denied an evaluation in excess of the 
supposedly then "current" noncompensable evaluation for the 
Hepatitis C.  But as mentioned, in actuality, it already was 
rated at a compensable level-as 10 percent disabling.

A May 2000 rating action again denied a compensable 
evaluation for the left foot scar as a residual of the 
Morton's neuroma excision.  And that denial was sustained on 
appeal in an August 2001 Board decision.

A February 2003 Motion for Reconsideration of the August 2001 
Board decision was denied in an April 2003 Order.  

A July 2002 rating decision increased the evaluation for the 
Hepatitis C from 10 to 20 percent.  The veteran filed a 
notice of disagreement (NOD) to the disability evaluation and 
the effective date, and a statement of the case (SOC) was 
initially issued in February 2003 and reissued to a corrected 
address in June 2003.  However, the appeal was never 
perfected by the filing of a substantive appeal.  
See 38 C.F.R. § 20.200 (2003).  So that claim is not before 
the Board.

In January 2003, the RO determined that clear and 
unmistakable error (CUE) was not committed in the earlier 
rating decisions issued in July and September 1997, and in 
May 2000, denying a compensable disability evaluation for the 
left foot scar as a residual of the Morton's neuroma 
excision.  Bear in mind, however, the May 2000 rating 
decision was appealed to the Board.  And in August 2001, 
the Board also denied a compensable evaluation for the left 
foot scar as a residual of the Morton's neuroma excision.  So 
the RO's May 2000 rating decision was subsumed in the Board's 
August 2001 decision.  Consequently, only the Board, not the 
Agency of Original Jurisdiction (i.e., the RO), may now 
determine whether there was CUE in the August 2001 Board 
decision not assigning a compensable rating.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1104 (2003) 
and VAOPGCPREC 14-95 (May 12, 1995).  This issue will be 
addressed in a separate decision by the Board.

A May 2003 RO rating action granted a temporary total rating 
of 100 percent based on the need for convalescence under the 
provisions of 38 C.F.R. § 4.30 ("paragraph 30").  The RO 
also granted special monthly compensation (SMC) based on 
being housebound, but denied SMC based on the purported need 
for the regular aid and attendance of another person.

A June 2003 rating action again denied a compensable 
evaluation for the left foot scar as a residual of the 
Morton's neuroma excision.  

In July 2003, the veteran's representative filed a motion for 
revision of the February 2002 rating decision-alleging CUE 
in that decision in failing to grant service connection for 
pes planus of the left foot.  But it is that rating decision 
which is now on direct appeal and finality will not attach to 
that February 2002 decision until the appeal is decided.  
Thus, any motion for revision of that rating action, based on 
alleged CUE, is premature.




REMAND

In his May 2002 substantive appeal, on VA Form 9, the veteran 
requested a hearing at the RO before a Member of the Board 
(Veterans Law Judge (VLJ)).  This type of hearing is commonly 
referred to as a travel Board hearing.  So one must be 
scheduled.  See 38 C.F.R. §§ 20.703, 20.704 (2003).  


Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time and location 
of the hearing.  Put a copy of this 
letter in the claims file.  If, for 
whatever reason, he decides that he no 
longer wants this type of hearing before 
a VLJ (or any other type of hearing 
before the Board), then he should 
indicate this in writing and it, too, 
should be documented in the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


